DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-12, 14-17 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taha et al. (WO 2016/176561, IDS)(Taha).
Regarding claim 1, Taha teaches a method of analyzing a protein comprising:
preparing an aqueous solution comprising the protein, wherein a concentration of the protein is less than about 1μM (par [0008]);
storing the solution in a polypropylene plate or vial having a deactivated surface (Fig. 9, par [0018]),
analyzing the stored solution using a mass spectrometer (par [0204]), wherein the recovery of the protein is greater than about 90% (at least 90%, optionally at least 95%) (par [0120]).
Regarding claim 8, Taha teaches a method of analyzing a peptide comprising:
preparing an aqueous solution comprising the peptide, wherein a concentration of the peptide (par [0068]) is less than about 1 μM (par [0008]);

analyzing the stored solution using a mass spectrometer (par [0204]), wherein the recovery of the peptide is greater than about 90% (at least 90%, optionally at least 95%) (par [0120]).
Regarding claim 15, Taha teaches a method of analyzing a sample comprising a hydrophobic molecule of interest, the method comprising:
preparing an aqueous solution comprising the hydrophobic molecule of interest, wherein a concentration of the hydrophobic molecule of interest is less than about 1μM (par [0008]);
placing the solution in contact with a surface of a polypropylene substrate, wherein the surface has been treated to reduce adsorption of the hydrophobic molecule of interest as compared to a non-treated surface (par [0018]); and
analyzing the sample using mass spectrometry with respect to the hydrophobic molecule of interest (par [0204]).
Regarding claim 2 and 9, Taha teaches that wherein the concentration of the protein or peptide is less than about 5 nM (par [0008]).
Regarding claim 3 and 10, Taha teaches separating the aqueous solution using liquid chromatography (LC-MS) (par [0203]).
Regarding claim 4 and 11, Taha teaches that wherein the solution is stored at a temperature less than about room temperature (refrigerator) (par [0161]).
Regarding claim 5 and 12, Taha teaches that wherein the solution is stored in the polypropylene plate or vial having a deactivated surface for about 24 hours (par [0120]).
Regarding claim 7 and 14, Taha teaches that wherein the solution is stored in the polypropylene plate or vial having a deactivated surface for about 72 hours (par [0200]).
Regarding claim 16, Taha teaches that wherein the hydrophobic molecule of interest is a protein, a peptide, a fatty acid, or combinations thereof (par [0069]).
Regarding claim 17, Taha teaches that wherein the reduction of adsorption of the hydrophobic molecule of interest is provided by a reduction in water contact angle (increase hydrophilicity …which attract water molecules)(par [0074]).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6, 13, 18-21 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taha et al. (WO 2016/176561, IDS)(Taha).
Regarding claim 6 and 13, Taha teaches that wherein the solution is stored in the polypropylene plate or vial having a deactivated surface for about 24 hours (par [0120]), or about 72 hours (par [0200]). Thus it would have been obvious to one of ordinary skill in the art to store the solution for 48 hours.
Regarding claim 18-21, the reduced water contact angles as recited in the instant claims are merely intended results and does not further limit the method. Thus, the phrases carry no 
Regarding claim 23-24, the percentage increases of the hydrophilicity as recited in the instant claims are merely intended results and does not further limit the method. Thus, the phrases carry no weight in patentability determination. At time before the filing it would have been obvious to one of ordinary skill in the art to optimize the percentage increases of the hydrophilicity by routine experimentation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797